DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
	Applicant's election with traverse of Group 3, Sub-Species III, Figs. 4a-b, claims 21-39 in the reply filed on 04/28/2022 is acknowledged.  The traversal is on the ground(s) that the species are not mutually exclusive and because there is no search burden on the Office, reconsideration of the species requirement is respectfully requested.  This is not found persuasive because the examination of more than one invention (i.e. since each invention has its own distinctness) is a serious burden to the examiner.  Applicant’s own specification describes the mutually exclusive characteristics of the species and resulting distinctness between inventions.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 23 and 28 are objected to because of the following informalities: Claims 23 and 28 should end with a period.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 9,820,528. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of the present application may be wholly derived from the claimed subject matter of Patent ’528. Furthermore, since Patent ‘528 claims a more specific embodiment than the instant application, once applicant has received a patent for a species or a more specific embodiment, he is not entitled to a patent for a generic or broader invention, because the more specific “anticipates” the broader. See In re Goodman, 11 F.3d 1046, 29 USPQ2d
	Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,788,606. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of the present application may be wholly derived from the claimed subject matter of Patent ’606. . Furthermore, since Patent ‘606 claims a more specific embodiment than the instant application, once applicant has received a patent for a species or a more specific embodiment, he is not entitled to a patent for a generic or broader invention, because the more specific “anticipates” the broader. See In re Goodman, 11 F.3d 1046, 29 USPQ2d
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Portzline et al. (Pub. No. US 201 1/0283560) in view of Prissok et al. (Pub. No. US 2010/0222442).
With respect to claims 21 and 39, Portzline et al. discloses a sole (100a-100g) for a shoe (see figure 1H), comprising: 
a.	a first partial region (see figures 1A-1F and paragraphs [0025-[0026]) comprising thermoplastic polyurethane (the sole can include one or more types of material, such as EVA, and polyurethane, see paragraphs [0034] & [0036]), and 
b.	 a second partial region (EVA), which is free from eTPU and provides increased stability ((see paragraphs [0025- [0026]).
	Portzline discloses that in various embodiments, the different response properties may be achieved by a variety of materials suitable for midsole construction. In some embodiments, polymer foam pellets may be arranged such that compression molding of the pellets may result in blending of the different response properties in the transition zones, as illustrated in the examples shown in FIGS. 1A-1H. In some embodiments, the polymer foam pellets may be ethylene vinyl acetate (EVA) pellets. EVA is a polymer that may approach elastomeric materials in softness and flexibility, yet may be processed like other thermoplastics. The material has good clarity and gloss, barrier properties, low-temperature toughness, stress-crack resistance, hot-melt adhesive waterproof properties, and resistance to UV radiation. In other embodiments, the midsole may include one or more other types of material, such as rubberized EVA, polyurethane, and/or any other midsole/footwear construction material known to those of skill in the art. Portzline et al. discloses using different property foam pellets/particles in making the sole, see figures 2B, 3B and 5.
	Portzline does not appear to disclose thermoplastic polyurethane (TPU) particles to be expanded thermoplastic polyurethane (eTPU) particles. Prissok et al. discloses that it is well known in the footwear art to use eTPU to make a sole because that material provides better mechanical properties than polystyrene and is lighter than PU/EVA. Therefore, it would have been obvious to one of ordinary skill in the art to make the closed plastic foam structure of Portzline from eTPU particles as taught by Prissok since the features of the eTPU is an equivalent of the feature of “TPU” of Portzline and can be interchanged with that feature where circumstances make it desirable (i.e. to provide a lighter weight shoe).
	With respect to claims 22-27 and 30, the combination of Portzline/Prissok discloses wherein the second partial region comprises (EVA, see paragraphs [0034] & [0036]), wherein the second partial region can be arranged in the forefoot region of the sole (see figures 1A-G  which illustrate examples of multiple response property midsoles in accordance with various embodiments); wherein the second partial region is arranged in the heel region of the sole (see figures 1A-G which illustrate examples of multiple response property midsoles in accordance with various embodiments); wherein the second partial region comprises EVA; wherein the first eTPU comprises particles of eTPU (as modified by Prissok); wherein the particles are bonded to form a granular but closed plastic foam (see paragraph [0034], polymer foam pellets may be arranged such that compression molding of the pellets may result in blending of the different response properties in the transition zones, as illustrated in the examples shown in FIGS. 1A-1H); and wherein properties of the first eTPU vary across the first partial region (Portzline discloses that in order to vary the properties of midsole, some conventional midsoles incorporate dual- or multi-density or multi-durometer polymer foams. For instance, the lateral side of the midsole may be formed from one foam material, and the medial side of the midsole may be formed from a second, less-compressible, denser foam material).
	With respect to claims 28-29 and the size of the particles, Prissok . discloses that the physical properties of the elastic foam structures produced, e.g. elasticity, hardness, bulk density and water permeability, can be varied within wide limits by variation of size, shape and nature of the expanded particles. Prissok discloses that the average particle diameters or, in the case of fillers in the form of fibers, the length should be in the region of the cell size or smaller. Preference is given to an average particle diameter in the range from 0.1 to 100 .mu.m, preferably in the range from 1 to 50 .mu.m. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made and as a matter of design choice to make the particle size of Portzline/Prissok as claimed, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
	With respect to claims 32-34, the sole of Portzline/Prissok comprises a functional element arranged between the first partial region and the second partial region (Portzline discloses that cage 300 may surround second response property pellets 36, and may separate them from first response property pellets 34 and third response property pellets 38); wherein the functional element provides a cushioning of shear forces; and wherein the functional element increases the strength/stability of the sole (the melting of cage 300 may allow different response property pellets 34, 36, 38 to intermingle at the cage borders and form blended transition zones between differing response property material areas).
	With respect to claims 32-34, the sole of Portzline/Prissok discloses wherein one or more partial regions are at least partially surrounded by foil (see paragraph 300); and wherein the foil attaches at least one inner sole element at  least one of the partial regions and/or the foil modifies the functionality of the at least one of the partial regions.
	With respect to claims 35-36, Prissok discloses that reinforcing fillers can be used Fillers that can be used are organic and inorganic powders or fibrous materials, or else a mixture thereof. Examples of organic fillers that can be used are wood flour, starch, flax fibers, hemp fibers, ramie fibers, jute fibers, sisal fibers, cotton fibers, cellulose fibers, or aramid fibers. Examples of inorganic fillers that can be used are silicates, barite, glass beads, zeolite, metals or metal oxides. It is preferable to use pulverulent inorganic substances, such as talc, chalk, kaolin, (Al.sub.2(Si.sub.2O.sub.5)(OH).sub.4), aluminum hydroxide, magnesium hydroxide, aluminum nitrite, aluminum silicate, barium sulfate, calcium carbonate, calcium sulfate, silica, powdered quartz, Aerosil, alumina, mica, or wollastonite, or inorganic substances in the form of beads or fibers, e.g. iron powder, glass beads, glass fibers, or carbon fibers (see paragraph 0014]). Therefore, it would have been obvious to one of ordinary skill in the art to provide fiber-like reinforcement material as claim to the sole of Portzline/Prissok as taught by Prissok to reinforce the sole.
	With respect to claim 31, jig 200 provides compartments/recesses 20 and 21, see figure 2B of Portzline.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are soles analogous to applicant’s instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
06/07/2022